           Case
            Case1:19-cv-09144-VSB
                 1:19-cv-09144-VSB Document
                                    Document25-2
                                             26 Filed
                                                 Filed04/30/20
                                                       04/29/20 Page
                                                                 Page11ofof16
                                                                            16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
1115 FIFTH AVENUE CORPORATION,                                 :   Case No. 1:19-cv-09144-VSB
                                                               :
                                    Plaintiff,                 :   STIPULATED PROTECTIVE
                                                               :   ORDER
         -v-                                                   :
                                                               :
ADMIRAL INDEMNITY COMPANY and                                  :
DOES 1-10, inclusive,                                          :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

1.      PURPOSES AND LIMITATIONS

        Disclosure and discovery activity in this action are likely to involve production of

confidential, proprietary, or private information for which special protection from public

disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated

Protective Order. The parties acknowledge that the protection this Order affords third party

disclosures in response to subpoenas or party disclosures in response to discovery from public

disclosure and use extends only to the limited information or items that are entitled to confidential

treatment under the applicable legal principles. The parties further acknowledge, as set forth in

Section 12.5, below, that this Stipulated Protective Order has no impact on the filing of confidential
information under seal. Rather, Rule 5.B of the Individual Rules & Practices in Civil Cases of

United States District Judge Vernon S. Broderick (the “Individual Rules & Practices”) sets forth

the procedures that must be followed and the standards that will be applied when a party seeks

permission from the court to file material under seal.

2.      DEFINITIONS

        2.1      Challenging Party: a Party that challenges the designation of information or items
under this Order.


                                                        1

32595979
        Case
         Case1:19-cv-09144-VSB
              1:19-cv-09144-VSB Document
                                 Document25-2
                                          26 Filed
                                              Filed04/30/20
                                                    04/29/20 Page
                                                              Page22ofof16
                                                                         16




        2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

generated, stored, or maintained) or tangible things that qualify for protection under Federal Rule

of Civil Procedure 26(c).

        2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

well as their support staff).

        2.4     Designating Party: a Party or Non-Party that designates information or items that it

produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

        2.5     Disclosure or Discovery Material: all items or information, regardless of the

medium or manner in which it is generated, stored, or maintained (including, among other things,

testimony, transcripts, and tangible things), that are produced or generated in disclosures or

responses to discovery in this matter.

        2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

consultant in this action.

        2.7     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another

Party or Non-Party would create a substantial risk of serious harm that could not be avoided by
less restrictive means.

        2.8     House Counsel: attorneys who are employees of a party to this action. House

Counsel does not include Outside Counsel of Record or any other outside counsel.

        2.9     Non-Party: any natural person, partnership, corporation, association, or other legal

entity not named as a Party to this action.

        2.10    Outside Counsel of Record: attorneys who are not employees of a party to this

action but are retained to represent or advise a party to this action and have appeared in this action

on behalf of that party or are affiliated with a law firm that has appeared on behalf of that party,
and also includes Outside Counsel of Record’s employees and support staff to whom it is necessary

                                                  2
        Case
         Case1:19-cv-09144-VSB
              1:19-cv-09144-VSB Document
                                 Document25-2
                                          26 Filed
                                              Filed04/30/20
                                                    04/29/20 Page
                                                              Page33ofof16
                                                                         16




to disclose the information for this litigation.

        2.11    Party: any party to this action, including all of its officers, directors, employees,

and Outside Counsel of Record (and their support staffs).

        2.12    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

Material in this action.

        2.13    Professional Vendors: persons or entities that provide litigation support services

(e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

organizing, storing, or retrieving data in any form or medium) and their employees and

subcontractors.

        2.14    Protected Material: any Disclosure or Discovery Material that is designated as

“CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

        2.15    Receiving Party: a Party that receives Disclosure or Discovery Material from a

Producing Party.

3.      SCOPE

        The protections conferred by this Stipulation and Order cover not only Protected Material

(as defined above), but also (1) any information copied or extracted from Protected Material; (2)

all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
However, the protections conferred by this Stipulation and Order do not cover the following

information: (a) any information that is in the public domain at the time of disclosure to a

Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

a result of publication not involving a violation of this Order, including becoming part of the public

record through trial or otherwise; and (b) any information known to the Receiving Party prior to

the disclosure or obtained by the Receiving Party after the disclosure from a source who obtained

the information lawfully and under no obligation of confidentiality to the Designating Party. Any

use of Protected Material at trial shall be governed by a separate agreement or order.


                                                   3
        Case
         Case1:19-cv-09144-VSB
              1:19-cv-09144-VSB Document
                                 Document25-2
                                          26 Filed
                                              Filed04/30/20
                                                    04/29/20 Page
                                                              Page44ofof16
                                                                         16




4.      DURATION

        Even after final disposition of this litigation, the confidentiality obligations imposed by this

Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims

and defenses in this action, with or without prejudice; and (2) final judgment herein after the

completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

including the time limits for filing any motions or applications for extension of time pursuant to

applicable law.

5.      DESIGNATING PROTECTED MATERIAL

        5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

or Non-Party that designates information or items for protection under this Order must take care

to limit any such designation to specific material that qualifies under the appropriate standards. To

the extent it is practical to do so, the Designating Party must designate for protection only those

parts of material, documents, items, or oral or written communications that qualify – so that other

portions of the material, documents, items, or communications for which protection is not

warranted are not swept unjustifiably within the ambit of this Order.

        Mass, indiscriminate, or routinized designations are prohibited. Designations that are

shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
unnecessarily encumber the case development process or to impose unnecessary expenses and

burdens on other parties) may expose the Designating Party to sanctions.

        If it comes to a Designating Party’s attention that information or items that it designated

for protection do not qualify for protection at all or do not qualify for the level of protection initially

asserted, that Designating Party must promptly notify all other parties that it is withdrawing the

mistaken designation.

        5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

(see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

                                                    4
        Case
         Case1:19-cv-09144-VSB
              1:19-cv-09144-VSB Document
                                 Document25-2
                                          26 Filed
                                              Filed04/30/20
                                                    04/29/20 Page
                                                              Page55ofof16
                                                                         16




designated before the material is disclosed or produced.

       Designation in conformity with this Order requires:

               (a) for information in documentary form (e.g., paper or electronic documents, but

excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” to each page that contains protected material. If only a portion or portions of the material

on a page qualifies for protection, the Producing Party also must clearly identify the protected

portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each

portion, the level of protection being asserted.

       A Party or Non-Party that makes original documents or materials available for inspection

need not designate them for protection until after the inspecting Party has indicated which material

it would like copied and produced. During the inspection and before the designation, all of the

material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

copied and produced, the Producing Party must determine which documents, or portions thereof,

qualify for protection under this Order. Then, before producing the specified documents, the

Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that contains Protected Material.
If only a portion or portions of the material on a page qualifies for protection, the Producing Party

also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

margins) and must specify, for each portion, the level of protection being asserted.

               (b) for testimony given in deposition or in other pretrial or trial proceedings, that

the Designating Party identify on the record, before the close of the deposition, hearing, or other

proceeding, all protected testimony and specify the level of protection being asserted. When it is

impractical to identify separately each portion of testimony that is entitled to protection and it

appears that substantial portions of the testimony may qualify for protection, the Designating Party
may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right

                                                   5
        Case
         Case1:19-cv-09144-VSB
              1:19-cv-09144-VSB Document
                                 Document25-2
                                          26 Filed
                                              Filed04/30/20
                                                    04/29/20 Page
                                                              Page66ofof16
                                                                         16




to have up to 21 days to identify the specific portions of the testimony as to which protection is

sought and to specify the level of protection being asserted. Only those portions of the testimony

that are appropriately designated for protection within the 21 days shall be covered by the

provisions of this Stipulated Protective Order. Alternatively, a Designating Party may specify, at

the deposition or up to 21 days afterwards if that period is properly invoked, that the entire

transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY.”

       Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

other proceeding to include Protected Material so that the other parties can ensure that only

authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

(Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

– ATTORNEYS’ EYES ONLY.”

       Transcripts containing Protected Material shall have an obvious legend on the title page

that the transcript contains Protected Material, and the title page shall be followed by a list of all

pages (including line numbers as appropriate) that have been designated as Protected Material and

the level of protection being asserted by the Designating Party. The Designating Party shall inform

the court reporter of these requirements. Any transcript that is prepared before the expiration of a
21-day period for designation shall be treated during that period as if it had been designated

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise

agreed. After the expiration of that period, the transcript shall be treated only as actually

designated.

               (c) for information produced in some form other than documentary and for any

other tangible items, that the Producing Party affix in a prominent place on the exterior of the

container or containers in which the information or item is stored the legend “CONFIDENTIAL”

or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions
of the information or item warrant protection, the Producing Party, to the extent practicable, shall

                                                  6
        Case
         Case1:19-cv-09144-VSB
              1:19-cv-09144-VSB Document
                                 Document25-2
                                          26 Filed
                                              Filed04/30/20
                                                    04/29/20 Page
                                                              Page77ofof16
                                                                         16




identify the protected portion(s) and specify the level of protection being asserted.

       5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

designate qualified information or items does not, standing alone, waive the Designating Party’s

right to secure protection under this Order for such material. Upon timely correction of a

designation, the Receiving Party must make reasonable efforts to assure that the material is treated

in accordance with the provisions of this Order.

6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

       6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

confidentiality at any time that is consistent with the court’s Case Management Plan and

Scheduling Order. Unless a prompt challenge to a Designating Party’s confidentiality designation

is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a

significant disruption or delay of the litigation, a Party does not waive its right to challenge a

confidentiality designation by electing not to mount a challenge promptly after the original

designation is disclosed.

       6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

process by providing written notice of each designation it is challenging and describing the basis

for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

notice must recite that the challenge to confidentiality is being made in accordance with this
specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in

good faith and must begin the process by conferring directly (in voice to voice dialogue; other

forms of communication are not sufficient) within 14 days of the date of service of notice. In

conferring, the Challenging Party must explain the basis for its belief that the confidentiality

designation was not proper and must give the Designating Party an opportunity to review the

designated material, to reconsider the circumstances, and, if no change in designation is offered,

to explain the basis for the chosen designation. A Challenging Party may proceed to the next stage

of the challenge process only if it has engaged in this meet and confer process first or establishes
that the Designating Party is unwilling to participate in the meet and confer process in a timely

                                                   7
        Case
         Case1:19-cv-09144-VSB
              1:19-cv-09144-VSB Document
                                 Document25-2
                                          26 Filed
                                              Filed04/30/20
                                                    04/29/20 Page
                                                              Page88ofof16
                                                                         16




manner.

       6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

intervention, the Challenging Party may submit a joint letter to the court pursuant to Rule 3 of the

Individual Rules & Practices. The burden of persuasion in any such challenge proceeding shall be

on the Designating Party. Frivolous challenges and those made for an improper purpose (e.g., to

harass or impose unnecessary expenses and burdens on other parties) may expose the Challenging

Party to sanctions. Unless the Designating Party has waived or withdrawn the confidentiality

designation, all parties shall continue to afford the material in question the level of protection to

which it is entitled under the Designating Party’s designation until the court rules on the challenge.

7.     ACCESS TO AND USE OF PROTECTED MATERIAL

       7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed

or produced by another Party or by a Non-Party in connection with this case only for prosecuting,

defending, or attempting to settle this litigation. Such Protected Material may be disclosed only

to the categories of persons and under the conditions described in this Order. When the litigation

has been terminated, a Receiving Party must comply with the provisions of section 13 below

(FINAL DISPOSITION).

       Protected Material must be stored and maintained by a Receiving Party at a location and in

a secure manner that ensures that access is limited to the persons authorized under this Order.
       7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

information or item designated “CONFIDENTIAL” only to:

               (a) the Receiving Party’s Outside Counsel of Record in this action;

               (b) the officers, directors, and employees (including House Counsel) of the

Receiving Party to whom disclosure is reasonably necessary for this litigation;

               (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

reasonably necessary for this litigation and who have signed the “Acknowledgment and
Agreement to Be Bound” (Exhibit A);

                                                  8
       Case
        Case1:19-cv-09144-VSB
             1:19-cv-09144-VSB Document
                                Document25-2
                                         26 Filed
                                             Filed04/30/20
                                                   04/29/20 Page
                                                             Page99ofof16
                                                                        16




              (d) the court and its personnel;

              (e) court reporters and their staff;

              (f) professional jury or trial consultants, mock jurors, and Professional Vendors to

whom disclosure is reasonably necessary for this litigation and who have signed the

“Acknowledgment and Agreement to Be Bound” (Exhibit A);

              (g) the author or recipient of a document containing the information or a custodian

or other person who otherwise possessed or knew the information;

              (h) during their depositions, witnesses and attorneys for witnesses in the action to

whom disclosure is reasonably necessary and who have signed the “Acknowledgment and

Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered

by the court. Exhibits to depositions that reveal Protected Material must be separately bound by

the court reporter and may not be disclosed to anyone except as permitted under this Stipulated

Protective Order;

              (i) any mediator or settlement officer, and their supporting personnel, mutually

agreed upon by the Parties; and

              (j) any person who the Parties agree in writing may receive “CONFIDENTIAL”

Information or Items or who the Court decides may have access to “CONFIDENTIAL”

Information or Items.
       7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

Information or Items. Unless otherwise ordered by the court or permitted in writing by the

Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

              (a) the Receiving Party’s Outside Counsel of Record;

              (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

reasonably necessary for this litigation and who have signed the “Acknowledgment and

Agreement to Be Bound” (Exhibit A);
              (c) the court and its personnel;

                                                 9
       Case
        Case1:19-cv-09144-VSB
             1:19-cv-09144-VSB Document
                                Document25-2
                                         26 Filed
                                             Filed04/30/20
                                                   04/29/20 Page
                                                             Page10
                                                                  10ofof16
                                                                         16




               (d) court reporters and their staff;

               (e) professional jury or trial consultants, mock jurors, and Professional Vendors to

whom disclosure is reasonably necessary for this litigation and who have signed the

“Acknowledgment and Agreement to Be Bound” (Exhibit A);

               (f) the author or recipient of a document containing the information; and

               (g) any mediator or settlement officer, and their supporting personnel, mutually

agreed upon by the Parties.

8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

       LITIGATION

       If a Party is served with a subpoena or a court order issued in other litigation that compels

disclosure of any information or items designated in this action as “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:

               (a) promptly notify in writing the Designating Party. Such notification shall include

a copy of the subpoena or court order;

               (b) promptly notify in writing the party who caused the subpoena or order to issue

in the other litigation that some or all of the material covered by the subpoena or order is subject

to this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;

and
               (c) cooperate with respect to all reasonable procedures sought to be pursued by the

Designating Party whose Protected Material may be affected.

               If the Designating Party timely seeks a protective order, the Party served with the

subpoena or court order shall not produce any information designated in this action as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a

determination by the court from which the subpoena or order issued, unless the Party has obtained

the Designating Party’s permission. The Designating Party shall bear the burden and expense of

seeking protection in that court of its confidential material – and nothing in these provisions should
be construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful

                                                  10
       Case
        Case1:19-cv-09144-VSB
             1:19-cv-09144-VSB Document
                                Document25-2
                                         26 Filed
                                             Filed04/30/20
                                                   04/29/20 Page
                                                             Page11
                                                                  11ofof16
                                                                         16




directive from another court.

9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

       LITIGATION

               (a) The terms of this Order are applicable to information produced by a Non-Party

in this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in connection with

this litigation is protected by the remedies and relief provided by this Order. Nothing in these

provisions should be construed as prohibiting a Non-Party from seeking additional protections.

               (b) In the event that a Party is required, by a valid discovery request, to produce a

Non-Party’s confidential information in its possession, and the Party is subject to an agreement

with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                   1. promptly notify in writing the Requesting Party and the Non-Party that some

or all of the information requested is subject to a confidentiality agreement with a Non-Party;

                   2. promptly provide the Non-Party with a copy of the Stipulated Protective

Order in this litigation, the relevant discovery request(s), and a reasonably specific description of

the information requested; and

                   3. make the information requested available for inspection by the Non-Party.

               (c) If the Non-Party fails to seek a protective order from this court within 14 days
of receiving the notice and accompanying information, the Receiving Party may produce the Non-

Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks

a protective order, the Receiving Party shall not produce any information in its possession or

control that is subject to the confidentiality agreement with the Non-Party before a determination

by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense

of seeking protection in this court of its Protected Material.

10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

       If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
Material to any person or in any circumstance not authorized under this Stipulated Protective

                                                 11
         Case
          Case1:19-cv-09144-VSB
               1:19-cv-09144-VSB Document
                                  Document25-2
                                           26 Filed
                                               Filed04/30/20
                                                     04/29/20 Page
                                                               Page12
                                                                    12ofof16
                                                                           16




Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

Agreement to Be Bound” that is attached hereto as Exhibit A.

11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

         MATERIAL

         When a Producing Party gives notice to Receiving Parties that certain inadvertently

produced material is subject to a claim of privilege or other protection, the obligations of the

Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

is not intended to modify whatever procedure may be established in an e-discovery order that

provides for production without prior privilege review. Pursuant to Federal Rule of Evidence

502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

communication or information covered by the attorney-client privilege or work product protection,

the parties may incorporate their agreement in the stipulated protective order submitted to the

court.

12.      MISCELLANEOUS

         12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to
seek its modification by the court in the future. Any amendments to this Order must be in

writing and approved by the Court.

         12.2   Admissibility in Evidence of Protected Material. Nothing in this Protective Order

shall be construed to affect in any way the admissibility of any document, testimony, or other

evidence in this action.

         12.3   Party’s Use of its own Protected Material. Nothing herein shall be construed to

limit in any way either party’s use of its own Protected Material.

         12.4   Right to Assert Other Objections. By stipulating to the entry of this Protective Order
no Party waives any right it otherwise would have to object to disclosing or producing any

                                                  12
       Case
        Case1:19-cv-09144-VSB
             1:19-cv-09144-VSB Document
                                Document25-2
                                         26 Filed
                                             Filed04/30/20
                                                   04/29/20 Page
                                                             Page13
                                                                  13ofof16
                                                                         16




information or item on any ground not addressed in this Stipulated Protective Order. Similarly,

no Party waives any right to object on any ground to use in evidence of any of the material covered

by this Protective Order.

       12.5    Filing Protected Material.

       A Party that seeks to file under seal or in redacted form any Protected Material must comply

with Rule 5.B of the Individual Rules & Practices. Protected Material may only be filed under

seal or in redacted form pursuant to a court order authorizing the sealing or filing in redacted form

of the specific Protected Material at issue. If a Party’s request to file Protected Material under seal

or in redacted form is denied by the court, then the Receiving Party may file the information in the

public record in unredacted form unless otherwise instructed by the court.

       12.6.   Unenforceability of any Provision. If any provision of this Order is declared void

or otherwise unenforceable, such provision shall be deemed to have been severed from this Order,

which shall otherwise remain in full force and effect.

       12.7.   Governing Law. This Order shall be governed for all purposes by the laws of the

State of New York, including any disputes arising under or related to this Order, without giving

effect to any choice of law rule that could cause the application of the laws of any jurisdiction

other than the laws of the State of New York to the rights and duties of the parties.

13.    FINAL DISPOSITION
       Within 60 days after the final disposition of this action, as defined in paragraph 4, each

Receiving Party must return all Protected Material to the Producing Party or destroy such material.

As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

summaries, and any other format reproducing or capturing any of the Protected Material. Whether

the Protected Material is returned or destroyed, the Receiving Party must submit a written

certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

by the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected

Material that was returned or destroyed and (2) affirms that the Receiving Party has not retained
any copies, abstracts, compilations, summaries or any other format reproducing or capturing any

                                                  13
       Case
        Case1:19-cv-09144-VSB
             1:19-cv-09144-VSB Document
                                Document25-2
                                         26 Filed
                                             Filed04/30/20
                                                   04/29/20 Page
                                                             Page14
                                                                  14ofof16
                                                                         16




of the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival

copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

and expert work product, even if such materials contain Protected Material. Any such archival

copies that contain or constitute Protected Material remain subject to this Protective Order as set

forth in Section 4 (DURATION).




                        [REMAINDER OF THIS PAGE LEFT BLANK]




                                                 14
     Case
      Case1:19-cv-09144-VSB
           1:19-cv-09144-VSB Document
                              Document25-2
                                       26 Filed
                                           Filed04/30/20
                                                 04/29/20 Page
                                                           Page15
                                                                15ofof16
                                                                       16



IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.



/s/ Alexandra A.Roje______________        /s/_Christopher S. Finazzo____________

Alexandra A. Roje                         Christopher S. Finazzo
Joshua J. Pollack                         Adam A. Alster
                                          FINAZZO COSSOLINI O’LEARY MEOLA
LATHROP GAGE LLP                          & HAGER, LLC
1888 Century Park East, Suite 1000        67 East Park Place, Suite 901
Los Angeles, CA 90067                     Morristown, NJ 07960
alex.roje@lathropgpm.com
joshua.pollack@lathropgpm.com                    -and-

Anthony Galano, III                       5 Penn Plaza, 23rd Floor
                                          New York, NY 10001
Fawn Lee
ELLENOFF GROSSMAN & SCHOLE LLP            christopher.finazzo@finazzolaw.com
1345 Avenue of the Americas,15th Floor    adam.alster@finazzolaw.com
New York, NY 10105
agalano@egsllp.com                        Attorneys for Defendant
flee@egsllp.com                           Admiral Indemnity Company

Attorneys for Plaintiff
1115 Fifth Avenue Corporation


PURSUANT TO STIPULATION, IT IS SO ORDERED.

       April 30, 2020
DATED: ________________________ _____________________________________
                                    Honorable Vernon S. Broderick
                                    United States District Judge




                                         15
       Case
        Case1:19-cv-09144-VSB
             1:19-cv-09144-VSB Document
                                Document25-2
                                         26 Filed
                                             Filed04/30/20
                                                   04/29/20 Page
                                                             Page16
                                                                  16ofof16
                                                                         16




                                           EXHIBIT A

               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

               I,   _____________________________             [print   or   type   full   name],   of

_________________ [print or type full address], declare under penalty of perjury that I have read

in its entirety and understand the Stipulated Protective Order that was issued by the United States

District Court for the Southern District of New York on ________, 2020, in the case of 1115 Fifth

Avenue Corporation v. Admiral Indemnity Company, et al., Case No. 1:19-cv-09144-VSB. I agree

to comply with and to be bound by all the terms of this Stipulated Protective Order and I understand

and acknowledge that failure to so comply could expose me to sanctions and punishment in the

nature of contempt. I solemnly promise that I will not disclose in any manner any information or

item that is subject to this Stipulated Protective Order to any person or entity except in strict

compliance with the provisions of this Order.

               I further agree to submit to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of enforcing the terms of this Stipulated

Protective Order, even if such enforcement proceedings occur after termination of this action.

               I hereby appoint __________________________ [print or type full name] of

_______________________________________ [print or type full address and telephone number]

as my New York agent for service of process in connection with this action or any proceedings
related to enforcement of this Stipulated Protective Order.



Date: _________________________________

City and State where sworn and signed: _________________________________

Printed name: ______________________________
              [printed name]

Signature: __________________________________
               [signature]



                                                16
